Dissenting Opinion by
Judge MacPhail:
I respectfully dissent.
As noted in the majority opinion, Francis v. Neville Township, 372 Pa. 77, 92 A.2d 892 (1952) struck down a township ordinance which provided a pension plan for the township secretary because the plan did not provide for a class of public employees but rather for one individual specifically and particularly mentioned. I believe that when Boss Township singled out its township solicitor among all of its appointed officials to be included in the amendment of 1961 it violated the holding of Francis. Although other appointed officials may have been covered in this township plan as full-time employees, the solicitor was given pension privileges as solicitor. No other appointed officials were included in the amendment of 1961. There may or may not have been other appointed officials in Boss Township in 1961 *297who were not full-time employees. There is nothing in the record with respect to that matter. The fact remains that the solicitor was the only appointed official added to the pension plan by the 1961 amendment and I think that this was clearly in violation of the decision in Francis.
Furthermore, I disagree with the majority’s conclusion that the solicitor is an employee within the meaning of the township’s pension plan or The First Class Township Code (Code), Act of June 24, 1931, P.L. 1206, as amended, 53 P.S. §55101 et seq. Looking first at the pension plan agreement, it will be observed that it defines an ‘ ‘ employee ” as a person ‘ ‘who is a full time employee of the township of Eoss.” (Emphasis added.) Accepting the majority’s conclusion that this definition includes other township officers, such as the secretary and township manager, it is clear from the township’s action in amending its plan to specifically grant pension privileges to the solicitor in 1961 that he was not considered by the township to be an “employee” as defined by the plan. Even if the solicitor may be considered an “employee” within the meaning of the Code, as the majority finds, I would hold that the township’s definition of that term would control. Therefore, in my view, when the township adopted the amendment which added the solicitor to the plan it actually added a new classification different from that of “full time employee.” Thus it would seem to follow that the solicitor in the instant case was not an employee under the terms of the township’s plan nor under the provisions of the Code.
I must finally note my dissent from the majority’s conclusion that because the solicitor is an officer of the township, he is perforce an employee within the meaning of the Code. The cases relied upon by the majority to support that conclusion involved full-time *298officers. See Francis and Kelly v. Loveland, 141 Pa. Superior Ct. 455, 15 A.2d 411 (1940). Rather, I would suggest that whether a particular person is a township employee for pension plan purposes depends upon the definition of the term employee in the township plan and the terms of employment of that person. Since there is no evidence in the case sub judice that the solicitor here was a full-time officer and there is no indication in the cases cited that less than full-time workers may be considered employees for pension purposes under the Code, I do not view those cases as controlling. I cannot agree, based upon the record before us and the available case authority, that the solicitor’s employee status for pension plan purposes has been established thereby.
Accordingly, I would affirm the order of the Court of Common Pleas of Allegheny County.
Judge Palladino joins in this dissent.
Judge Mencee joins in this dissent.